Order entered February 12, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00984-CR

                          NATASHA FERNETTE REED, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F08-63868-R

                                            ORDER
       The Court has before it appellant’s February 7, 2013 motion asking the Court to order

court reporter Karren Jones to file a copy of the reporter’s record with the Dallas County District

Clerk. The record filed in this court reflects that Karren Jones recorded the December 14, 2009

plea hearing and Mary Snider recorded the June 20, 2012 adjudication hearing. Texas Rule of

Appellate Procedure 34.6(h) requires court reporters to file a duplicate copy of the reporter’s

record with the trial court clerk. TEX. R. APP. P. 34.6(h). Accordingly, we GRANT appellant’s

motion as follows:

       We ORDER Mary Snider, as official court reporter of the 265th Judicial District Court,

to coordinate with court reporter Karren Jones to file a duplicate copy of the complete reporter’s

with the Dallas County District Clerk. We further ORDER Ms. Snider to provide this Court,
within TEN DAYS of the date of this order, with written verification that a duplicate copy of the

record has been filed with the Dallas County District Clerk.

        Appellant’s brief is due within FORTY DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order by electronic transmission, to the

Honorable Mark Stoltz, Presiding Judge, 265th Judicial District Court; Mary Snider, official

court reporter, 265th Judicial District Court; Karren Jones, deputy court reporter; and counsel for

all parties.




                                                     /s/       DAVID EVANS
                                                               JUSTICE